758 N.W.2d 252 (2008)
PEOPLE of the State of Michigan, Plaintiff-Appellee,
v.
Thomas Joseph DeLAZZER, Defendant-Appellant.
Docket No. 136889. COA No. 277834.
Supreme Court of Michigan.
December 3, 2008.

Order
On order of the Court, the application for leave to appeal the June 5, 2008 judgment of the Court of Appeals is considered and, pursuant to MCR 7.302(G)(1), in lieu of granting leave to appeal, we REMAND this case to the Jackson Circuit Court for resentencing in light of People v. Smith, 482 Mich. 292, 754 N.W.2d 284 (2008).
CORRIGAN, J. (concurring).
I concur in the order of remand in light of the majority opinion in People v. Smith, 482 Mich. 292, 754 N.W.2d 284 (2008). But, as explained in my dissent in Smith, I continue to find the majority rule unworkable and worthy of reconsideration.
WEAVER, J. (dissenting).
I would deny leave to appeal for the reasons set forth in my dissenting statement in People v. Smith, 482 Mich. 292, 325-329, 754 N.W.2d 284 (2008).